DISSENTING OPINION
PAPADAKOS, J.,
I dissent. Respondent was an attorney held in high regard by his peers and associates and was looked upon as a role model in his community. He knowingly, purposefully, intentionally and recklessly disregarded the penal laws of the United States and thus placed himself aboVe the law. This is an egregious violation of his oath of office as an attorney and he is not worthy to be trusted with the affairs of the general public.
As I stated in my dissenting opinion in the case of Office of Disciplinary Counsel v. Robert B. Surrick, *45521 Pa. 264, 555 A.2d 883 (1989), “It follows that any person violating this oath or affirmation forfeits his office. For otherwise, the oath would be mere tapestry, meaningless and a cruel joke upon the citizenry of our Commonwealth who expect honor and integrity from all those persons of a public official nature in whom the public place their trust.”
In my view the conduct of respondent in knowingly violating the laws of the United States with respect to sending child pornographic materials through the mails is so unforgivable that a rule should issue on respondent to show cause why he should not be disbarred.
Mr. Justice Larsen joins this dissent.